 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                           EASTERN DISTRICT OF CALIFORNIA

 8
      CESAR CAMPOS, et al.                              Case No. 1:18-cv-01660-AWI-EPG
 9
                    Plaintiffs,
10                                                      ORDER CONTINUING STATUS
                                                        CONFERENCE
11    v.

12    FRESNO DEPUTY SHERIFF'S
      ASSOCIATION, et al.,
13
                    Defendants.
14

15          In light of the pending motions to dismiss (ECF Nos. 36, 40, 44), and the parties’ joint

16 status report indicating that no discovery has yet occurred (ECF No. 50), the status conference,

17 currently set for December 2, 2019, is continued to February 24, 2020, at 10:30 a.m., in

18 Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean. The Court grants telephonic

19 appearances, with each party wishing to so appear directed to use the following dial-in number
20 and passcode: 1-888-251-2909; passcode 1024453. The parties shall file a joint status report,

21 including a proposed revised schedule for the case, one full week prior to the conference and

22 email a copy of same, in Word format, to epgorders@caed.uscourts.gov, for the Judge’s review.

23
     IT IS SO ORDERED.
24

25     Dated:    November 25, 2019                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
